
	
		II
		112th CONGRESS
		2d Session
		S. 3596
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mr. Tester (for himself
			 and Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To make the National Parks and Federal Recreational Lands
		  Pass available at a discount to veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Honoring Service Through National Park
			 Access Act.
		2.National Parks and Federal Recreational
			 Lands Pass for veteransSection 805(b) of division J of the
			 Consolidated Appropriations Act, 2005 (16 U.S.C. 6804(b)), is amended by
			 adding at the end the following:
			
				(3)Veteran
				discount
					(A)In
				generalThe Secretary shall make the National Parks and Federal
				Recreational Lands Pass available, at a cost of $10, to any veteran who was
				separated from military service under conditions other than dishonorable, if
				the veteran provides proof of that status by providing a copy of the
				Certificate of Release or Discharge from Active Duty (Department of Defense
				Form DD214) or valid military retiree identification card of the
				veteran.
					(B)TermA
				National Parks and Federal Recreational Lands Pass issued under this paragraph
				shall be valid for the lifetime of the
				passholder.
					.
		
